Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered September 12, 2002, convicting him of attempted murder in the second degree, attempted assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*479Ordered that the judgment is affirmed.
The defendant’s contention that certain comments made by the prosecutor during summation were improper is unpreserved for appellate review because he failed to object to these comments at trial (see CPL 470.05 [2]; People v Woody, 9 AD3d 439 [2004]; People v George, 2 AD3d 457 [2003]). In any event, the challenged remarks either were fair response to the arguments and issues raised in the defense counsel’s summation or fair comment on the evidence (see People v Ashwal, 39 NY2d 105 [1976]; People v Pender, 8 AD3d 409 [2004]; People v Watkins, 6 AD3d 734 [2004]; People v Silva, 306 AD2d 424 [2003]). Prudenti, P.J., Krausman, Adams and Spolzino, JJ., concur.